In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                       ___________________________

                            No. 02-19-00226-CR
                       ___________________________

                         CAMILLE MASON, Appellant

                                        V.

                            THE STATE OF TEXAS


                 On Appeal from County Criminal Court No. 2
                            Tarrant County, Texas
                          Trial Court No. 1555502


Before Sudderth, C.J.; Gabriel, J.; and Lee Ann Dauphinot (Senior Justice, Retired,
                              Sitting by Assignment)
                  Memorandum Opinion by Justice Dauphinot
                           MEMORANDUM OPINION

      A jury convicted Appellant Camille Mason of the misdemeanor offense of

making a false report to a peace officer. The parties agreed on a sentence of 90-days’

incarceration in the Tarrant County jail, with imposition of the sentence suspended

and Appellant placed on community supervision for 18 months. In addition, the

parties agreed on the imposition of a fine of $250 and a requirement that Appellant

serve 30-days’ confinement in the Tarrant County jail as conditions of community

supervision.   The trial court accepted the agreement and sentenced Appellant

accordingly.

      Appellant brings a single point on appeal, contending, “The trial court

reversibly erred when it allowed a reasonable doubt instruction in the Jury Charge on

guilt/innocence that was redundant, confusing and logically flawed.” Because the trial

court committed no reversible error, we affirm the trial court’s judgment.

Jury Charge

      We dispense with a discussion of the facts of the underlying offense because

they are not relevant to Appellant’s sole point on appeal, which complains of alleged

jury-charge error. We review all such complaints, regardless of whether the appellant

preserved the complaint at trial.1

      Here, the trial court instructed the jury,


      1
       Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012).


                                            2
             The prosecution has the burden of proving the Defendant guilty,
       and it must do so by proving each and every element of the charge
       beyond a reasonable doubt, and if it fails to do so, you must acquit the
       Defendant.

               It is not required that the prosecution prove guilt beyond all
       possible doubt; it is required that the prosecution’s proof excludes [sic]
       all “reasonable doubt” concerning the Defendant’s guilt.

Appellant acknowledges that the Texas Court of Criminal Appeals has held that a trial

court does not err by including this exact instruction in a jury charge2 even though it

has said that it is “the better practice” not to do so.3 She presents this issue, she

explains, in order to advocate for a change or reversal in the law and to preserve it for

further review.

       No matter how inviting, and no matter how logically flawed the portion of the

definition of reasonable doubt provided to the jury may be, we must decline

Appellant’s request to hold contrary to the Court of Criminal Appeals’s controlling

authority.4

       We therefore overrule Appellant’s sole point on appeal and affirm the trial

court’s judgment.


      Woods v. State, 152 S.W.3d 105, 115 (Tex. Crim. App. 2004); Pope v. State, 161
       2
S.W.3d 114, 125 (Tex. App.––Fort Worth 2004), aff’d, 207 S.W.3d 352 (Tex. Crim.
App. 2006).

       Mays v. State, 318 S.W.3d 368, 389 (Tex. Crim. App. 2010).
       3



      Sierra v. State, 157 S.W.3d 52, 60 (Tex. App.––Fort Worth 2004), aff’d, 218
       4
S.W.3d 85 (Tex. Crim. App. 2007).


                                           3
                                   /s/ Lee Ann Dauphinot
                                   Lee Ann Dauphinot
                                   Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 10, 2020




                               4